In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. The respondent was admitted to the Bar by this court on October 31, 1951. Generally stated, the charges against him are as follows: (1) as treasurer of a corporation, he issued and executed various checks payable to third parties and later acknowledged that the checks were issued without there being sufficient funds in the corporate accounts to cover their payments; (2) he converted to his own use the sum of $12,519.93, which sum was the property of the National Community Bank, by the issuance of the afore-mentioned checks, for purposes unauthorized by the corporate resolution filed with the bank, and that he failed to repay said sum, with the exception of $1,000; and (3) he failed to co-operate with the Grievance Committee of the Richmond County Bar Association in its investigation of him, failed to attend scheduled hearings and failed to keep the grievance committee apprised of his whereabouts, although he was aware of the pending investigation of his conduct. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Hopkins, Acting P. J., Latham, Christ, Brennan and Shapiro, JJ., concur.